DETAILED ACTION


This application is a continuation of U.S. Publication No. 15/894,677, filed on Feb. 12, 2018, now matured into U.S. Patent No. 10,721,783 B2.

Claims 1-20 are pending for examination. 


Specifications


3.        The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

In para.1, the status of the parent application 15/894,677 needs to be updated with its patent number 10,721,785 B2.


Claims Objections


Claims 1, 10, 12, and 14 are objected due to following informalities:
In claim 1 (line 7), claim 12 (line 13) the term “inspecting packets received” should be changed to – inspecting the packets received.
In claim 1, line 14, the term “the first tunnel has different network latency from the second tunnel” should be changed to -- the first tunnel has different network latency from network latency of the second tunnel. 
Same objection applies to claim 10 (line 15) and claim 12 (line 23).
In claim 12, limitations listed on lines 19-20 are duplicate.
In claim 14, line 5, the term “the identity of the first and the second tunnel” should be changed to -- identities of the first and the second tunnel.


    Claim Rejections - 35 USC § 112


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 

In claim 1 (line 9), claim 10 (line 8), claim 12 (line 16), it is unclear and ambiguous to recite “transmitting the packets”. How are these packets relate to packets received or packets inspected disclosed on respective lines 6-7, lines 5-6, and lines 13-14 in each of claims.
Claims 2-9, 11, and 13-20 are also rejected for being dependent on their respective base rejected claims 1, 10, and 12.


Double Patenting


The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).

The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 2, 4-8, 10, 14-15, and 18, U.S. Patent No. 10,721,783 B2 (parent application of the instant application).


	Regarding claim 1:
by changing “a first packet” to “packets”, “condition” to “policy”,  “determining whether at least one condition is satisfied” to “selecting a policy to be applied”, “transmitting the first encapsulated packet through a first  tunnel … if one condition is satisfied”  to “transmitting the packets through a plurality of tunnels according to the policy”, “one condition is based on followings” to “selecting a policy based on based on priority of the policy”, “all conditions of the policy is satisfied” to “at least one condition is satisfied”, “establishing the first tunnel through a cellular network” to “establishing a plurality of tunnels through the plurality of cellular modems to a second node”; 
by adding the feature of connecting to cellular networks and establishing a plurality of tunnels through a plurality of cellular modems; 
by omitting the features of encapsulating packets if a condition is not satisfied;
It would have been obvious to one of ordinary skill in the art to make claim 1 of U.S. Patent No. 10,721,783 B2, substantially same invention as claim 1 of the instant application.


	Regarding claim 2, by changing “first tunnel and second tunnel” to “the plurality of  tunnels”, and by only keeping the feature of aggregating tunnels to form one aggregated  tunnel, and further omitting other remaining limitations of claim 1 of U.S. Patent No. 10,721,783 B2, it would have been obvious to one of ordinary skill in the art to make claim 1 of 10,721,783 B2, substantially same invention as claim 2 of the instant application.


	Regarding claim 3, by only keeping the feature of managing the aggregated tunnel using a tunnel management message with its fields of identity, instruction, status, and further omitting other remaining limitations of claim 1 of U.S. Patent No. 10,721,783 B2, it would have been obvious to one of ordinary skill in the art to make claim 1 of 10,721,783 B2, substantially same invention as claim 3 of the instant application.


	Regarding claim 4, claim 4 of U.S. Patent No. 10,721,783 B2 recites all aspects of claim 4 of the instant application.


	Regarding claim 5, claim 5 of U.S. Patent No. 10,721,783 B2 recites all aspects of claim 5 of the instant application.
	
Regarding claim 6, by changing “a second encapsulated packet” to “packets”, by removing the features of encapsulating/ decapsulating; and by changing “third tunnel is different from the first tunnel” to “the third tunnel is one tunnel of the plurality of tunnels” in claim 7 of U.S. Patent No. 10,721,783 B2; it would have been obvious to one of ordinary skill in the art to make claims 6-7 of 10,721,783 B2, substantially same invention as claim 6 of the instant application.

		
	Regarding claim 7, by changing “the second tunnel is established through a satellite” to “the third tunnel is established through a satellite”, and further omitting  other remaining limitations of claim 1 of U.S. Patent No. 10,721,783 B2; it would have been obvious to one of ordinary skill in the art to make claim 1 of 10,721,783 B2, substantially same invention as claim 7 of the instant application.


	Regarding claim 8, by changing “through the first network interface” to “through a wireless communication technology but not cellular technology”; it would have been obvious to one of ordinary skill in the art to make claim 8 of 10,721,783 B2, substantially same invention as claim 8 of the instant application.


Regarding claim 9, by replacing “receiving a second encapsulated packet from the second node through a third tunnel” by “using a fourth tunnel”, by omitting  other remaining limitations of claim 6 of U.S. Patent No. 10,721,783 B2, and by further adding “wherein the fourth tunnel is used when one tunnel of the plurality of tunnels fails” in claim 6 of U.S. Patent No. 1 0,721,783 B2; it would have been obvious to one of ordinary skill in the art to make claim 6 of 10,721,783 B2, substantially same invention as claim 9 of the instant application.


	Regarding claim 10:
by changing “a first packet” to “packets”, “condition” to “policy”,  “determining whether at least one condition is satisfied” to “selecting a policy to be applied”, “transmitting the first encapsulated packet through a first  tunnel … if one condition is satisfied”  to “transmitting the packets through a plurality of tunnels according to the policy”, “one condition is based on followings” to “selecting a policy based on based on priority of the policy”, “all conditions of the policy is satisfied” to “at least one condition is satisfied”, “establishing the first tunnel through a cellular network” to “establishing a plurality of tunnels through the plurality of cellular modems to a second node”, “two tunnels” with “three tunnels”;
by adding
by omitting the features of encapsulating packets if a condition is not satisfied;
It would have been obvious to one of ordinary skill in the art to make claim 1 of U.S. Patent No. 10,721,783 B2, substantially same invention as claim 10 of the instant application.

	
	Regarding claim 11, by replacing “receiving a second encapsulated packet from the second node through a third tunnel” with ”the third tunnel is used for receiving packets from the second network node”, by removing other remaining limitations, and further adding “wherein the third tunnel is established using a satellite” in claim 6 of 10,721,783 B2; it would have been obvious to one of ordinary skill in the art to make claim 6 of 10,721,783 B2, substantially same invention as claim 11 of the instant application.


	Regarding claim 12:
by changing “a plurality of network interfaces” to “at least one LAN interface”,  “first packet” to “packets”, “determining whether at least one condition is satisfied” to “selecting a policy to be applied”, “transmitting the first encapsulated packet through a first  tunnel … if one condition is satisfied”  to “transmitting the packets through a plurality of tunnels according to the policy”, “one condition is based on followings” to “selecting a policy based on based on priority of the policy”, “all conditions of the policy is satisfied” to “at least one condition is satisfied”, “establishing the first tunnel through a cellular network” to “establishing a plurality of tunnels through the plurality of cellular modems to a second node”; 
by adding “a system at a first node”, “a plurality of cellular modems”, “at least one LAN interface”, the feature of connecting to cellular networks and establishing a plurality of tunnels through a plurality of cellular modems 
by omitting the features of encapsulating and transmitting packets if a condition is not satisfied;
It would have been obvious to one of ordinary skill in the art to make claim 10 of U.S. Patent No. 10,721,783 B2, substantially same invention as claim 12 of the instant application.

	
	Regarding claim 13, by changing “first tunnel and second tunnel” to “the plurality of  tunnels”, and by only keeping the feature of aggregating tunnels to form one aggregated  tunnel, and further omitting other remaining limitations of claim 1 of U.S. Patent No. 10,721,783 B2, it would have been obvious to one of ordinary skill in the art to make claim 1 of 10,721,783 B2, substantially same invention as claim 13 of the instant application.

	
	Regarding claim 14, by only keeping the feature of managing the aggregated tunnel using a tunnel management message with its fields of identity, instruction, status; and further omitting other remaining limitations of claim 1 of U.S. Patent No. 10,721,783 B2, it would have been obvious to one of ordinary skill in the art to make claim 1 of 10,721,783 B2, substantially same invention as claim 14 of the instant application.


	Regarding claim 15, by only keeping the feature of storing program instructions in a non-transitory computer readable storage medium, and further omitting other remaining limitations of claim 15 of U.S. Patent No. 10,721,783 B2, it would have been obvious to one of ordinary skill in the art to make claim 15 of 10,721,783 B2, substantially same invention as claim 15 of the instant application.


	Regarding claim 16, claim 14 of U.S. Patent No. 10,721,783 B2 recites all aspects of claim 16 of the instant application.


	Regarding claim 17, by changing “the first node receiving a second encapsulated packet from another node” to “receiving packets from the second node”, by removing the features of encapsulating/ decapsulating, and by further “the third tunnel is one tunnel of the plurality of tunnels” in claim 15 of U.S. Patent No. 10,721,783 B2; it would have been obvious to one of ordinary skill in the art to make claims 15 of 10,721,783 B2, substantially same invention as claim 17 of the instant application.

	Regarding claim 18, by changing “through the third network interface” to “a satellite”; it would have been obvious to one of ordinary skill in the art to make claim 18 of U.S. Patent 10,721,783 B2, substantially same invention as claim 18 of the instant application.


	Regarding claim 19, by changing “through the first network interface or the second network interface” to “through a wireless  communication technology but not cellular technology”; it would have been obvious to one of ordinary skill in the art to make claim 18 of U.S. Patent No. 10,721,783 B2, substantially same invention as claim 19 of the instant application.


	Regarding claim 20, by replacing “the first node receiving a second encapsulated packet from the second node through a third tunnel” with “using a fourth tunnel”, by removing other remaining limitations, and by further adding “wherein the fourth tunnel is used when one tunnel of the plurality of tunnels fails” in claim 15 of 10,721,783 B2; it would have been obvious to one of ordinary skill claim 15 of 10,721,783 B2, substantially same invention as claim 20 of the instant application.

   

Claim Rejections - 35 USC §103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.    Determining the scope and contents of the prior art.
2.    Ascertaining the differences between the prior art and the claims at issue.
3.    Resolving the level of ordinary skill in the pertinent art.
4.    Considering objective evidence present in the application indicating    obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 4-5, 10, 12-13, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Fulknier et al. in US Publication No. 2014/0269327 A1, hereinafter referred to as Fulknier, in view of Rangarajan et al. in U.S. Publication No. 2015/0263865 A1, hereinafter referred to as Rangarajan, and further in view of Sung et al. in U.S. Publication No. 2015/0009991 A1, hereinafter referred to as Sung.

Regarding claim 1, Fulknier discloses a method for a first node disposed in a network environment (method for a mobile router/ subnet controller, e.g., first node, to establish WLAN, LAN, and network interface between subnets and cellular network, para.26) comprising:
(a) connecting to a plurality of cellular networks through a plurality of cellular modems (communicating with one or more cellular networks via one or more cellular network interface devices, e.g., modems, para.31, lines 1-11);
 (b) establishing a plurality of tunnels through the plurality of cellular modems to a second node (establishing one or more IP tunnels, wherein each IP tunnel extends from one of cellular network interface devices to network controller, e.g., second node, para.44, lines 1-10);
(c)    receiving packets from at least one of  local area network (LAN) interface (receiving network data packet from device connected with LAN, para.39, lines 9-16);
(d)    inspecting packets received (reading {received} data packet header to determine data packet subnet source IP address, its destination IP address, and any other routing or network related information, para.39, lines 9-16);
 (e)   selecting information on a routing path to be applied to the packets received (selecting routing path for data packet, para.49, lines 1-13); 
(tunneling data packet, once a routing path is selected, according to control information including in tunnel IP header, para.49, lines 1-13); 
wherein the plurality of tunnels is comprised of at least two tunnels (including four IP tunnels or four network routes, para.72, lines 1-9);
wherein the at least two tunnels comprise a first tunnel and a second tunnel (comprising first tunnel 552 and second tunnel 564, Fig.1, or para.72, lines 1-9);
wherein the first tunnel and second tunnel have network latencies (wherein instantaneous latency of each upload route, e.g., tunnel, is measured, para.69, lines 9-12).
	Fulknier also discloses measuring instantaneous latency, bandwidth and congestion of each upload route according to which cellular network interface device 552, 554, 556, 558 the upload route is associated with (para.65-66).
Fulknier does not disclose the routing path is selected according to a policy, transmitting the packets through the plurality of tunnels according to the policy, and wherein the policy is selected based on priority of the policy, and all conditions of the policy are satisfied; which are known in the art and commonly applied in communications field for data communications, as taught in Rangarajan’s disclosure as below.
Rangarajan, from the same field of endeavor, teaches the routing path is selected according to a policy (network routing preferences are set by using connection policies that specify whether or not a connection should be established over a WiFi network, a cellular network, or both, para.55), transmitting the packets through the plurality of tunnels according to the policy (intelligently routing application traffic, e.g., packets, over protected tunnels, while being subject to sophisticated policies, para.37); wherein the policy is selected based on priority of the policy (each policy specifies whether or not a connection should be established over a particular network type, such as over a WiFi network, or a cellular network, or both, or to prioritize certain network connection types over others, para.9 and 55),  and all conditions of the policy are satisfied (and based on VPN connection profile associated with a policy includes roaming and cost of cellular data conditions, para.85 or Fig.7). Thus, it would be obvious to transmit packets through a plurality of tunnels according to a prioritized policy with its all conditions to be met – for the benefit of enabling more intelligent and cost-efficient routing. 
Fulknier in view of Rangarajan do not further disclose network latencies of the first and second tunnel are different, wherein the network latencies of the first tunnel and the second tunnel are determined based on average, maximum, minimum or other statistical calculations of latency observed for the first tunnel and the second tunnel; which are known in the art and commonly applied in communications field for data communications, as taught in Sung’s disclosure as below.
Sung, from the same field of endeavor, teaches that network latencies of the first and second tunnel are different (some established end-to-end connections, e.g., first connection, may have larger latency than other connections, e.g., second connection, para.96); wherein the network latency is determined based on average (average latency, para.115, lines 1-11), maximum (latency is 50 ms, para.66) , minimum (latency is 10 ms, para.66), or other statistical calculations of latency observed for the first tunnel and the second tunnel (performance report is generated and used to determine performance by using testing data being transmitted through a plurality of established end-to-end connections, para.57).
 Therefore, it would have been obvious to one of ordinary skill in the art at the time before the claimed invention was filed to implement the feature of applying prioritized policies in selecting tunnels for transmission by taking into consideration its respective measured different latencies -- of Rangarajan and Sung – into the method of transmitting packets received from LAN interface of Fulknier; thus optimizing network performance and improving stability of communications through the filtering of packets being transmitted over specified tunnels assigned by suitable policies, while conserving tunneling resources. 

Regarding claim 2, Fulknier in view of Rangarajan and Sung disclose wherein the plurality of tunnels is aggregated to form one aggregated tunnel (a plurality of established end-to-end connections, e.g., tunnels, are aggregated, combined or bonded together to form one aggregated end-to-end connection, para.21, lines 1-12).

Regarding claim 4, Fulknier in view of Rangarajan and Sung discloses comprising selecting the plurality of tunnels based on at least one performance criterion (classifying established end-to-end connections based on a performance metric, see para.66 in Sung).

Regarding claim 5, Fulknier in view of Rangarajan and Sung discloses wherein the at least one performance criterion is selected from a group comprising network latency (latency, [see para.56 in Sung] or [see para.14 in Fulknier]), response time, packet delay, bandwidth (see para.14 in Fulknier), throughput, packet loss, packet drop  (packet drop, see para.56 in Sung or see para.14 in Fulknier), power consumption, signal-to-noise ratio (see para.128 in Sung), round-trip time, (round trip time, see para.56 in Sung), interference level, error rate, quality of service (congestion, see para.14 in Fulknier), queuing delay, and packet jitter.

Regarding claim 10, claim 10 is rejected for substantially same reason as applied to claim 1, wherein claim 10 additionally recites the feature of a (establishing more tunnels, e.g., third tunnel, see para.44 in Fulknier).
  
Regarding claim 12, claim 12 is rejected for substantially same reason as applied to claim 1, except that claim 12 is in a device/ system claim format, and wherein Fulknier also discloses a plurality of modems (network interface devices, elements 552, 554, 556, 558 in Fig.1), at least one local area network (LAN) interface (LAN network interface device, element 550 in Fig.1); at least one processing unit (microprocessor, para.26, lines 11-25); at least one memory (memory module, para.26, lines 11-25); and at least one non-transitory computer readable storage medium for storing program instructions executable by the at least one processing unit for performing claimed functions (memory module stores program steps for executing functions, para.26, lines 11-25). 

Regarding claims 13, 15, and 16, claims 13, 15, and 16 are rejected for substantially same reason as applied to claims 2, 4, and 5, respectively, except that claims 13, 15, and 16 are in a device/ system claim format.

Claims 3 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Fulknier in view of Rangarajan and Sung, as applied to claims 2 and 13 Binet et al. in U.S. Publication No. 2009/0067400 A1, hereinafter referred to as Binet, Iino in U.S. Publication No. 2008/0069024 A1, hereinafter referred to as Iino, and Yan in U.S. Publication No. 2006/0209768 A1, hereinafter referred to as Yan.
 
Regarding claim 3, Fulknier in view of Rangarajan and Sung do not disclose wherein the one aggregated tunnel is managed using a tunnel management message; which is known in the art and commonly applied in communications field for data communications, as taught in Binet’s disclosure as below.
Binet, from the same field of endeavor, teaches that the one tunnel is managed using a tunnel management message (tunnel being set up for routing packets between mobile router and a referring piece of equipment using a signal bearing a message, e.g., tunnel management message, para.20);
wherein the tunnel management message comprises an identity field (message comprising information element, e.g., field, bearing identifier of tunnel, para.44), an instruction field (information element comprising a description of  tunnel characteristics, para.48), and a status field (tunnel availability state field, para.20);
(wherein tunnel information element bears identifier of {first, second} tunnels, para.44);
wherein the status field comprises information about the status of the first tunnel and the second tunnel (tunnel availability state field representing {first/ second} tunnels availability state, para.20);
Also, Binet teaches optional elements may also be included in the message in order to complete the information relating to the tunnel in a nonexhaustive manner (para.45) and the tunnel can be set up as bidirectional for routing (para.29, lines 29-32).
Fulknier in view of Rangarajan, Sung, and Binet do not disclose the management message also comprises the instruction field containing information about which tunnel-group the first tunnel and the second tunnel belong to; which is known in the art and commonly applied in communications field for data communications, as taught in Iino’s disclosure as below.
Iino, from the same field of endeavor, teaches that the management message also comprises the instruction field that contains information about which tunnel-group the first tunnel and the second tunnel belong to (header in frame contains information on {first} tunnel ID1 and {second} tunnel ID3 having same tunnel group identifier #100, [para.107, 110] or {first} tunnel ID1 belongs to trunkgroup identifier #100, and {second} tunnel D2 belongs to trunkgroup identifier #200 [Fig.14 A]).
The motive is to facilitate the broadcast of frames in tunnel group units while reducing the amount of processing – as a result of knowing which tunnel belongs to which trunkgroup.
Fulknier in view of Rangarajan, Sung, Binet, and Iino do not disclose the management message also comprises an indicator that indicates whether the first tunnel and the second tunnel are either unidirectional or bidirectional; which is known in the art and commonly applied in communications field for data communications, as taught in Yan’s disclosure as below.
Yan, from the same field of endeavor, teaches the management message also comprises an indicator that indicates whether the first tunnel and the second tunnel are either unidirectional or bidirectional (message having tunnel information elements indicating directional information, e.g. uni-direction, bi-direction, para.123, lines 8-15).	Therefore, it would have been obvious to one of ordinary skill in the art at the time before the claimed invention was filed to manage the aggregated tunnel according to a tunnel management message indicating, in corresponding fields, identifiers of first and second tunnels belonging to same or different tunnel groups  – of Iino, tunnel types/ characteristics, e.g., tunnel directions – of Yan, tunnels availability state of Binet; thus achieving efficient routing of packets by appropriately supervising tunnels setups. 

Regarding claim 14, claim 14 is rejected for substantially same reason as applied to claim 3, except that claim 14 is in a device/ system claim format.

Claims 6-8 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Fulknier in view of Rangarajan and Sung, as applied to claims 1 and 12 above, respectively, and further in view of Yan.

Regarding claim 6, Fulknier in view of Rangarajan and Sung do not disclose wherein comprising receiving packets from the second network node through a third tunnel; and wherein the third tunnel is one tunnel of the plurality of tunnels; which are known in the art and commonly applied in communications field for data communications, as taught in Yan’s disclosure as below.
Yan, from the same field of endeavor, teaches receiving packets from the second network node through a third tunnel (receiving packets from service provider, e.g., second node, through “tunnel – to terminal”, e.g., third tunnel, para.95); and wherein the third tunnel is one tunnel of the plurality of tunnels (wherein tunnel-to terminal is one tunnel of different tunnels set up for different service sessions, para.170, lines 1-5).


Regarding claim 7, Fulknier in view of Rangarajan, Sung, and Yan discloses wherein the third tunnel is established through a satellite (communicating with satellite telecommunications networks interface device, see para.27, lines 7-20 in Fulknier).

Regarding claim 8, Fulknier in view of Rangarajan, Sung, and Yan discloses wherein the third tunnel is established through a wireless communication technology but not cellular technology (third tunnel is set up through WLAN, e.g., non-cellular system/ technology, see para.66, lines 10-13 in Yan).

Regarding claims 17-19, claims 17-19 are rejected for substantially same reason as applied to claims 6-8, except that claims 17-19 is in a device/ system claim format.

Claims 9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Fulknier in view of Rangarajan and Sung, as applied to claims 1 and 12 above, respectively, and further in view of Binet.

Regarding claim 9, Fulknier in view of Rangarajan, Sung disclose wherein using a fourth tunnel (establishing more tunnels, e.g., fourth tunnel is used, see para.44 in Fulknier).
However, Fulknier in view of Rangarajan, Sung do not disclose the fourth tunnel is used when one tunnel of the plurality of tunnels fails; which is known in the art and commonly applied in communications field for data communications, as taught in Binet’s disclosure as below.
Binet, from the same field of endeavor, teaches the fourth tunnel is used when one tunnel of the plurality of tunnels fails (setting up a {fourth} connection, e.g., fourth tunnel, if a break/ loss/ unavailability in the tunnel is detected, para.5, lines 22-31). 
Thus, it would be obvious to one of ordinary skill in the art use another/  fourth tunnel when one tunnel of the plurality of tunnels fails; thus guaranteeing the reliability of data transmissions while avoiding delay. 
	
Regarding claim 20, claim 20 is rejected for substantially same reason as applied to claim 9, except that claim 20 is in a device/ system claim format.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Fulknier in view of Rangarajan and Sung, as applied to claim 10 above, and further in view of Yan and Binet.

Regarding claim 11, Fulknier in view of Rangarajan, and Sung disclose using a plurality of tunnels (establishing more tunnels for transmission, see para.44 in Fulknier), and a tunnel is established through a satellite (communicating with satellite telecommunications networks interface device, see para.27, lines 7-20 in Fulknier).
Howerver, Fulknier in view of Rangarajan, and Sung do not disclose the third tunnel is used for receiving packets from the second network node, wherein the third tunnel is used for receiving packets from the second network node through a third tunnel; which is known in the art and commonly applied in communications field for data communications, as taught in Yan’s disclosure as below.
Yan, from the same field of endeavor, teaches using the third tunnel for transmission, wherein the third tunnel is used for receiving packets from the (using “tunnel – to terminal”, e.g., third tunnel, over which packets are received, [para.95] and wherein tunnel-to terminal is one tunnel of different tunnels set up for different service sessions, [para.170, lines 1-5]).
The motive is to ensure proper traffic delivery by using a different tunnel specifically used for receiving data while avoiding congestion.
Fulknier in view of Rangarajan, Sung, and Yan do not further disclose using the third tunnel when the first and the second tunnel fails; which is known in the art and commonly applied in communications field for data communications, as taught in Binet’s disclosure as below.
Binet, from the same field of endeavor, teaches using the third tunnel when the first and the second tunnel fails (setting up a {third} connection, e.g., third tunnel, if a break/ loss/ unavailability in {first and second} tunnels are detected, para.5, lines 22-31). 
Thus, it would be obvious to one of ordinary skill in the art use another/  third tunnel being established using a satellite of Yan and Fulknier, when one or two tunnels of the plurality of tunnels fail, as suggested in Binet, in the method of transmission of Fulknier in view of Rangarajan, Sung, and Yan; thus guaranteeing the reliability of data transmissions by using another tunnel established via a satellite – while avoiding delay. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Aaron, Kim, and Mohebbi are all cited to show that receiving a packet from a local area network (LAN) interface, inspecting the packet, transmitting the packet through a plurality of tunnels according to policy selected based on priority -- would improve stability of communications through the filtering of packets being transmitted over specified tunnels while conserving tunneling resources -- similar to the claimed invention.


Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMQUYEN THAI whose telephone number is (571)270-7245.  The examiner can normally be reached on Monday-Friday, 9:00am-5:30pm. 
Examiner interviews are available via telephone, in-person, and videoconferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request(AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 571-272-7905.  The fax 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
     


/C.Q.T./
/ALPUS HSU/Primary Examiner, Art Unit 2465